— Appeal by the defendant from a *667judgment of the County Court, Nassau County (Harris, J.), rendered October 9, 1987, convicting him of attempted murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of attempted murder in the second degree and assault in the first degree based on his vicious attack upon the victim. Viewing the evidence in a light most favorable to the People, we find that it was legally sufficient to support the defendant’s conviction of the crimes charged (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict, based largely upon the testimony of the complainant, was not against the weight of the evidence (see, CPL 470.15 [5]).
Additionally, the record indicates that both Judge Santagata at the pretrial proceeding and Judge Harris immediately prior to trial conducted thorough inquiries sufficient to support their determinations that the defendant’s request to proceed pro se was based upon an intelligent and voluntary waiver of his right to counsel (see, People v Smith, 68 NY2d 737; People v McIntyre, 36 NY2d 10, 17). The record further reveals that the defendant, who was repeatedly afforded access to an attorney during the trial, and in fact, consulted with an attorney at one point during the trial (see, People v Sawyer, 57 NY2d 12, 22; People v Lashley, 138 AD2d 408, lv denied 71 NY2d 1029), conducted his defense with reasonable competence and in an orderly manner such that he was not deprived of his right to a fair trial (see, People v Lashley, supra). Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.